United States Court of Appeals
                       For the First Circuit

No. 11-1194

                      UNITED STATES OF AMERICA,

                               Appellee,

                                  v.

                             BRIAN PARKS,

                         Defendant, Appellant.


                                ERRATA

     The opinion of this Court, issued on October 16, 2012, should

be amended as follows.

     On page 13, 3rd line of 3rd paragraph, replace "concurrent"

with "consecutive".